Citation Nr: 0832403	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1972.  He had a period of service in the National 
Guard from August 1971 to August 1977, with active duty for 
training (ACDUTRA) from July 27, 1974 to August 10, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claim.  

In July 2008, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence directly to the Board at the time of his hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2007).

In a May 2005 VA Form 21-4138 and in his August 2006 notice 
of disagreement (NOD), the veteran reported that he has had 
problems with his hip, neck and shoulder, in addition to his 
back, all of his working years.  It is unclear from these 
statements whether the veteran intended to file claims for 
service connection for disorders of his hip, neck and 
shoulder.  As review of the claims folder does not reveal 
that the RO has addresses these issues, they are REFERRED to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, 



including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.

The veteran reports that he injured his back as a result of a 
gun jeep rolling over him during a period of ACDUTRA.  He 
indicates that he was taken by Medevac to the base hospital 
at Fort Polk, where he was x-rayed and treated.  The veteran 
reports that he has had problems with his back since that 
time.  See January 2007 VA Form 9; July 2008 hearing 
transcript.  

Review of the claims folder reveals that the veteran was 
involved in a jeep accident on August 5, 1974, which occurred 
when he was on ACDUTRA and which was considered to have been 
incurred in the line of duty.  See DA Form 2173.  Several 
post-accident statements were submitted by the occupants of 
the jeep.  These statements report that Medevac was called 
and the veteran was taken to the hospital, where he was found 
to have a bruised back.  See DA Forms 2823 by D.C.E. and 
M.E.H.  During a periodic examination conducted on August 7, 
1974, the veteran denied recurrent back pain and clinical 
evaluation of his spine was normal.  In addition, the 
examining physician noted that an August 7, 1974 chest x-ray 
taken at Fort Polk was negative.  See reports of medical 
examination and history.  

The veteran's service treatment records dated between August 
1971 and December 1976 were requested from the National 
Personnel Records Center (NPRC) in May 2005.  The NPRC 
provided a response that same month, indicating that a record 
could not be identified based on the information furnished, 
but that the request could be resubmitted using code S02 if 
additional information could be obtained.  On remand, the 
RO/AMC should make efforts to obtain the veteran's complete 
service treatment records.  The RO/AMC should also make 
specific efforts to obtain any records related to the 
veteran's treatment at the Fort Polk hospital, to include x-
rays of his back, around August 1974 and in the months after.  

In a May 2005 VA Form 21-4138, the veteran reported receiving 
treatment from several physicians, to include Dr. Foster, Dr. 
Moore, Dr. Perry, Dr. Drez, Dr. Broussard, and Dr. Turner, at 
a hospital in Lake Charles, Louisiana (presumably Lake 
Charles Memorial Hospital).  He did not, however, provide the 
necessary information on the required VA Form 21-4142.  As 
this claim is being remanded, the RO/AMC should make efforts 
to obtain the veteran's authorization and consent for the 
release of records from these medical providers.  

The RO denied the veteran's claim on the basis that although 
there was a record of treatment in service for a bruised 
back, no permanent residual or chronic disability was shown 
by the service treatment records or demonstrated by the 
evidence following service.  The RO further noted that the 
current medical evidence of record showed that the veteran's 
back disorder was due to a fall in February 2005 and was not 
linked to the incident that occurred while the veteran was on 
ACDUTRA.  See August 2005 rating decision.  

As noted above, the veteran submitted additional evidence 
directly to the Board at the time of his hearing.  This 
evidence included several affidavits from some of the 
veteran's former employers, who report that they were aware 
of the veteran's back problems prior to his various periods 
of employment.  See June 2008 affidavits from P.E.T. (in 
1984, veteran advised him that he had limited use of his back 
as he had been in a Jeep accident while in service) and M.D. 
(aware of the veteran's back problems when he was hired in 
January 1999); July 2008 affidavits from G.T. (shift partner) 
and J.G. (shift supervisor) who both verify that employers 
and co-workers were aware of back injury sustained in service 
during period of employment from 1974 to 1980 at Consolidate 
Aluminum Corporation.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Based on the evidence as a whole, the Board finds that a 
medical examination is necessary for the purpose of 
ascertaining the current low back diagnosis or diagnoses and 
to obtain an opinion as to whether any current diagnosed 
disorder is related to service.  This is particularly 
important given the documented in-service jeep accident with 
reference to a bruised back, the post-service medical 
evidence indicating that the veteran has been diagnosed with 
degenerative lumbar disc disease, see undated medical report 
of examination or treatment, and the affidavits that indicate 
that the veteran reported problems with his back prior to the 
February 2005 fall.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), and/or any other 
appropriate source, and request the 
veteran's complete service treatment 
records.  A specific request should be 
made for copies of records from the 
hospital at Fort Polk related to 
treatment the veteran received for his 
back following the August 1974 jeep 
accident, to include x-ray reports.  If 
no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

2.  Make arrangements to obtain the 
veteran's records from the following 
private medical providers at Lake 
Charles Memorial Hospital: Dr. Foster, 
Dr. Moore, Dr. Perry, Dr. Drez, Dr. 
Broussard, and Dr. Turner.  Actual 
treatment records, as opposed to 
summaries, should be requested.

3.  Schedule the veteran for a VA spine 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the low back.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (that is, a probability of 50 
percent or greater) that any current low 
back disorder had its onset during 
active service, to include the veteran's 
period of active duty for training, or 
is related to any in-service event, 
disease, or injury.

A rationale for any opinion expressed 
should be provided.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




